 

Exhibit 10.2

 



UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is made as of the ___ day of
____________, 2016 by and among MUSTANG BIO, INC. a Delaware corporation (the
“Company”), the investors listed on the Schedule of Investors attached hereto as
Exhibit A (each an “Investor” and collectively, the “Investors”).

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to sell to the Investors through National
Securities Corporation, in its capacity as the “Placement Agent” (the “Placement
Agent”) (the “Offering”), and the Investors desire to purchase from the Company
Units consisting of 10,000 shares of the common stock of the Company, $0.001 par
value per share (the “Common Stock”) and a Common Stock Purchase Warrant, the
form of which is attached hereto as Exhibit B, exercisable for 2,500 shares of
Common Stock at an exercise price of $8.50 per share (a “Common Stock Warrant”
and, together with the shares of Common Stock, a “Unit”) for cash at a price of
$65,000 per Unit;

 

WHEREAS, the Company is currently conducting the Offering pursuant to a private
placement memorandum provided herewith (the “Private Placement Memorandum”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties do hereby
agree as follows:

 

1       Purchase and Sale of Units.

 

1.1       Issuance and Sale of Units.

 

(a)       Units Issued in the Offering through the Placement Agent. Subject to
the terms and conditions of this Agreement, the Investors severally and not
jointly agree to purchase at the Closing (as hereafter defined), and the Company
agrees to issue and sell to the Investors at the Closing, the amount of Units
set forth opposite each Investor’s name on the Signature Page hereto, at a price
of $65,000.00 per Unit, for an aggregate purchase price of a minimum of
$10,000,000 (the “Minimum Amount”) and up to a maximum of $30,000,000 (the
“Maximum Offering Amount”) and the offering of the Units being offered hereunder
is hereinafter referred to as the “Offering.” The Company may, in its sole
discretion, increase the Maximum Offering Amount from $30,000,000 to
$70,000,000.

 

1.2       Payment. Any Investor purchasing the Units is enclosing with its
delivery of its Signature Page hereto a check payable to, or will promptly make
a wire transfer payment to, “Signature Bank, as Escrow Agent for Mustang Bio,
Inc.” in the full amount of the purchase price of the Units being subscribed for
(the “Purchase Price”). Wire instructions are as follows:

 

Bank Name: Signature Bank

ABA Number: [Routing Number]

A/C Name: Signature Bank, as Escrow Agent for Mustang Bio, Inc.

A/C Number: [Account Number]

FBO: [Investor Name]

[Social Security Number]

[Address]

 



 

 

 

All payments made by check as provided in this Section 1.2 shall be promptly
deposited by the Company or the Placement Agent with Signature Bank (the “Escrow
Agent”), and all payments hereunder shall be held in a non-interest-bearing
escrow account (the “Escrow Account”) until the earliest to occur of (a) the
Closing (as defined below), (b) the rejection of such proposed investment by the
Company or the Placement Agent and (c) the termination of the Offering by the
Company or the Placement Agent. 

 

1.3       Closing.

 

(a)       The initial closing of the purchase and sale of Units Preferred under
this Agreement (the “Initial Closing”) is expected to be held at the offices of
Wyrick Robbins Yates & Ponton LLP, counsel to the Company (“Wyrick”) or remotely
via the exchange of documents and signatures), on or about _________, 2016, or
such other date as may be agreed to between the Company and the Placement Agent,
which period may be extended upon the mutual approval of both the Company and
the Placement Agent (the date of a Closing is hereinafter referred to as the
“Closing Date”). In the event there is more than one closing, the term “Closing”
shall apply to each such closing unless otherwise specified with each Closing
occurring after the Initial Closing referred to as a “Subsequent Closing.”

 

(b)       After the Initial Closing, the Company may sell, on the same terms and
conditions as those contained in this Agreement, up to the balance of the Units
not sold at the Initial Closing (collectively, the number of Units underlying
such amount of Units sometimes referred to herein as the “Additional Units”) in
one or more Subsequent Closings, to one or more purchasers (the “Additional
Investors”) as shall be determined by the Company in its sole discretion,
provided that (i) such Subsequent Closing is consummated on or prior to November
30, 2016 (as may be subsequently extended (x) until December 31, 2016 upon the
mutual consent of the Placement Agent and the Company, or, (y) until any other
extended date in the event that there shall have occurred any material adverse
change in the financial markets of the United States, any outbreak or escalation
of hostilities or other national or international calamity or crisis the effect
of which is such to make it, in the judgment of the Placement Agent,
impracticable to market the Units or enforce contracts for the sale of the
Units) and (ii) each Additional Investor shall become a party to this Agreement
by executing and delivering a Confidential Purchase Questionnaire and a
counterpart Omnibus Signature Page to this Unit Purchase Agreement. Exhibit A to
this Agreement shall be updated to reflect the number of Additional Units
purchased at each such Subsequent Closing and the Additional Investors
purchasing such Additional Units.

 

(c)       At each Closing, the Company shall deliver the certificates
representing the Common Stock and Common Stock Warrants purchased to each
Investor participating in such Closing against payment of the Purchase Price to
the Company as described above, along with delivery by each such Investor of the
Confidential Purchaser Questionnaire to the Placement Agent and a counterpart
Omnibus Signature Page to this Unit Purchase Agreement. The Confidential
Purchaser Questionnaire is included in the Subscription Booklet provided to
Investors separately.

 



 2 

 

 

1.4       Additional Definitions. For purposes of this Agreement, certain
capitalized terms are defined under Appendix A.

 

2       Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors that the following is true and accurate
as of the date of the Initial Closing:

 

2.1       Organization and Qualification. The Company is an entity duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its Amended
and Restated Certificate of Incorporation (the “Certificate of Incorporation”)
or its Bylaws. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

 

2.2       Capitalization. The authorized, issued and outstanding shares of the
capital stock of the Company is as set forth in Company’s filings with the SEC
(the “SEC Filings”) and all issued and outstanding shares of the Company are
validly issued, fully paid and nonassessable. Except as set forth in the SEC
Filings, there are no outstanding options, warrants, agreements, convertible
securities, preemptive rights or other rights to subscribe for or to purchase
any shares of capital stock of the Company. Except as set forth in the Private
Placement Memorandum and as otherwise required by law, there are no restrictions
upon the voting or transfer of any of the shares of capital stock of the Company
pursuant to the Company’s Certificate of Incorporation, Bylaws or other
governing documents or any agreement or other instruments to which the Company
is a party or by which the Company is bound.

 

2.3       Subsidiaries. The Company does not own, directly or indirectly, any
subsidiaries.

 

2.4       Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to this Agreement and (ii) the filing of
Form D with the SEC and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).

 



 3 

 

 

2.5       Issuance of the Shares. The shares of Common Stock and the shares to
be issued upon exercise of the Common Stock Warrants (the “Warrant Shares”) are
duly authorized and reserved for issuance and, when issued and paid for in
accordance with the applicable Transaction Documents, or issued in accordance
with the Certificate of Incorporation, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents.

 

2.6       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of this Agreement and the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

2.7       No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Units, the Common Stock and the Warrant Shares and
the consummation by it of the transactions contemplated hereby and thereby do
not and will not: (i) conflict with or violate any provision of the Certificate
of Incorporation or Bylaws, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) subject to
the Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 



 4 

 

 

2.8       Compliance. To the Company’s knowledge, the Company: (i) is not in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company under), nor has the Company received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is not in violation of any judgment, decree, or
order of any court, arbitrator or other governmental authority or (iii) is not
or has not been in violation of any statute, rule, ordinance or regulation of
any governmental authority, including without limitation all foreign, federal,
state and local laws relating to taxes, environmental protection, occupational
health and safety, product quality and safety and employment and labor matters,
except in each case as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

2.9       Absence of Certain Changes. Since the date of the SEC Filings, there
has been no change in the business, operations, conditions (financial or
otherwise), prospects, assets or results of operations of the Company or any of
its subsidiaries that could reasonably be expected to have a Material Adverse
Effect.

 

No “Bad Actor” Disqualification. No Covered Person (as defined below) is subject
to any of the “bad actor” disqualifications described in Rule 506(d)(1)(i)
through (viii) under the Securities Act (“Disqualification Events”). No Covered
Person is subject to a Disqualification Event, except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company
has complied, to the extent applicable, with any disclosure obligations under
Rule 506(e) under the Securities Act. “Covered Persons” are those persons
specified in Rule 506(d)(1) under the Securities Act, including: the Company;
any predecessor or Affiliate of the Company; any director, executive officer,
other officer participating in the offering, general partner or managing member
of the Company; any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power; any promoter
(as defined in Rule 405 under the Securities Act) connected with the Company in
any capacity at the time of the sale of the Units; and any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of the Units (a “Solicitor”), any general
partner or managing member of any Solicitor, and any director, executive officer
or other officer participating in the offering of any Solicitor or general
partner or managing member of any Solicitor. 2.11 Labor Relations. No labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company, which could reasonably be expected to
result in a Material Adverse Effect. None of the Company’s employees is a member
of a union that relates to such employee’s relationship with the Company, and
the Company is not a party to a collective bargaining agreement. To the
knowledge of the Company, no executive officer of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours, except where the failure to be in compliance could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

2.12       Intellectual Property. Except as would not reasonably be expected to
have a Material Adverse Effect or as disclosed in the SEC Filings, to the
Company’s knowledge, (i) the Company owns or possesses the requisite licenses or
other rights to use all patents, patent applications, trademarks, trademark
applications, service marks, service mark applications, trade names, copyrights,
manufacturing processes, formulae, trade secrets, licenses, customer lists and
know how (collectively, “Intellectual Property”) necessary to conduct its
business, (ii) the Company has not received any communications alleging that the
Company has violated or, by conducting its business as conducted, would violate
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights or processes of any other person or entity,
nor is the Company aware of any basis therefor and (iii) no claim is pending or,
to the Company’s knowledge after due inquiry, threatened to the effect that any
Intellectual Property owned or licensed by the Company, or which the Company
otherwise has the right to use, is invalid or unenforceable by the Company.

 



 5 

 

 

2.13       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company (i) has made or filed all United States federal, state and
local income and all foreign income and franchise tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations
and (iii) has set aside on its books provision reasonably adequate for the
payment of all material taxes for periods subsequent to the periods to which
such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

 

2.14       Obligations to Related Parties. Except as disclosed in the Private
Placement Memorandum or as would not reasonably be expected to have a Material
Adverse Effect, there are no obligations of the Company to officers, directors,
stockholders, or employees of the Company other than (i) for payment of salary
or other compensation for services rendered, (ii) reimbursement for reasonable
expenses incurred on behalf of the Company, (iii) standard indemnification
provisions in the certificate of incorporation and by-laws, and (iv) for other
standard employee benefits made generally available to all employees (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors). Except as may be disclosed in the SEC Filings, the Company
is not a guarantor or indemnitor of any indebtedness of any other person, firm
or corporation other than its wholly-owned subsidiaries.

 

2.15       Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company or any of its properties before or
by any court, arbitrator, governmental or administrative agency or regulatory
authority (federal, state, county, local or foreign) (collectively, an “Action”)
which adversely affects or challenges the legality, validity or enforceability
of any of the Transaction Documents, the shares of Common Stock comprising each
Unit or the Warrant Shares.

 

2.16       Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company,
in each case free and clear of all Liens, except for (i) Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
(ii) Liens for the payment of federal, state or other taxes, for which
appropriate reserves have been made therefor in accordance with GAAP and the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company are held by them under
valid, subsisting and enforceable leases with which the Company is in
compliance.

 



 6 

 

 

2.17       Certain Fees. Other than the fees payable to the Placement Agent
pursuant to the Placement Agent Agreement as disclosed under Section 7.7 of this
Agreement, no brokerage or finder’s fees or commissions are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents. The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents except that the proceeds from purchase and sale of the Units shall be
used to pay the fee payable to the Placement Agent pursuant to the terms of the
Placement Agent Agreement.

 

2.18       Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 2, no registration under the
Securities Act is required for the offer and sale of the Units by the Company to
the Investors as contemplated hereby.

 

2.19       Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Units, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

2.20       Financial Statements. The financial statements of the Company
included in the SEC Filings (the “Financial Statements”) fairly present in all
material respects the financial condition and results of operations of the
Company at the dates and for the periods indicated and have been prepared in
conformity with generally accepted accounting principles in the United States
(“GAAP”) consistently applied throughout the periods covered thereby, except as
may be otherwise specified in such Financial Statements or the notes thereto,
and except that unaudited financial statements do not contain all footnotes and
do not contain the cash flow statement required by GAAP, and fairly present in
all material respects the financial condition of the Company as of the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments. Since the date of the most recent balance sheet included as part of
the Financial Statements, there has not been to the Company’s knowledge: (i) any
change in the assets, liabilities, financial condition or operations of the
Company from that reflected in the Financial Statements, other than changes in
the ordinary course of business, none of which individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect; or (ii) any
other event or condition of any character that, either individually or
cumulatively, would reasonably be expected to have a Material Adverse Effect,
except for the expenses incurred in connection with the transactions
contemplated by this Agreement.

 



 7 

 

 

2.21       Clinical Trials. The pre-clinical studies and clinical trials
conducted by or, to the knowledge of the Company, on behalf of the Company that
are described in, or the results of which are described in, the Private
Placement Memorandum were and, if still pending, are being conducted in all
material respects in accordance with protocols filed with the appropriate
regulatory authorities for each such study or trial, as the case may be, all
applicable statutes, all applicable rules and regulations of the United States
Food and Drug Administration (the “FDA”) and, if applicable, comparable
regulatory agencies outside of the United States to which they are subject. Each
description of the results of such studies and trials contained in the Private
Placement Memorandum are, to the Company’s knowledge, accurate and complete in
all material respects and fairly presents the data derived from such studies and
trials, and, except to the extent disclosed in the Private Placement Memorandum,
the Company has no knowledge of any other studies or trials the results of which
are inconsistent with, or otherwise call into question, the results described in
the Private Placement Memorandum when viewed in the context in which such
results are so described and the clinical stage of development. The Company has
not received any written notices, correspondence or other written communications
from the FDA or from any other U.S. or foreign government or drug regulatory
agency (collectively, the “Regulatory Agencies”) requiring or threatening the
termination, suspension or material modification of any clinical trials being
conducted by or on behalf of the Company that are described in the Private
Placement Memorandum. The Company has operated at all times and currently are in
compliance in all material respects with all statutes, rules and regulations of
the Regulatory Agencies applicable to the conduct of their respective business.

 

2.22       Licenses and Permits. Except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect,
(i) the Company holds, and is operating in compliance with, such permits,
licenses, franchises, registrations, exemptions, approvals, authorizations and
clearances of any governmental authorities (including, without limitation, the
FDA) required for the conduct of its business as currently conducted
(collectively, the “Permits”), and all such Permits are in full force and
effect; and (ii) the Company has fulfilled and performed all of its obligations
with respect to the Permits which were required to be performed prior to the
date hereof, and, to the Company’s knowledge, no event has occurred which
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder of any
Permit. All applications, notifications, submissions, information, claims,
reports and statistics, and other data and conclusions derived therefrom,
utilized as the basis for any and all requests for a Permit from the FDA or
other governmental authority relating to the Company, its business and its
products, when submitted to the FDA or other governmental authority by or on
behalf of the Company were true, complete and correct in all material respects.
Any necessary or required updates, changes, corrections or modification to such
applications, submissions, information and data have been submitted to the FDA
or other governmental authority, except as would not, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect. The
Company has not received any written notification, correspondence or any other
written communication, including written notification of any pending or, to the
Company’s knowledge, threatened claim, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action brought against it from any
governmental authority, including, without limitation, the FDA of potential or
actual material non-compliance by, or material liability of, the Company under
any Permits. To the Company’s knowledge, there are no facts or circumstances
that would reasonably be expected to give rise to any material liability of the
Company under any Permit.

 



 8 

 

 

2.23       Compliance with Certain Regulatory Matters. The Company, its officers
and directors, and, to the Company’s knowledge, its respective employees and
agents have operated and currently are in compliance in all material respects
with applicable statutes and implementing regulations administered or enforced
by the FDA, or any other federal, state, local, or foreign governmental
authority which are applicable to their respective businesses, including,
without limitation, the regulations promulgated pursuant to such laws; and any
other similar local, state or federal law or regulation applicable to their
respective businesses. The Company is not a party to, or has any ongoing
reporting obligations pursuant to, any corporate integrity agreement, deferred
prosecution agreement, monitoring agreement, consent decree, settlement order,
plan of correction or similar agreement imposed by any governmental authority.
The Company and, to the knowledge of the Company, any of its directors,
officers, employees or agents has not been debarred, excluded or suspended from
participation in or receiving payment from any federal, state or local
government health care program. The Company has not failed to file with the
Regulatory Agencies any required filing, declaration, listing, registration,
report or submission with respect to their respective products or product
candidates that are described in the Private Placement Memorandum as having
already been filed by or on behalf of the Company; all such filings,
declarations, listings, registrations, reports or submissions were in material
compliance with applicable laws when filed; and no deficiencies regarding
compliance with applicable law have been asserted against the Company in writing
by any applicable Regulatory Agency with respect to any such filings,
declarations, listings, registrations, reports or submissions

 

2.24       Absence of Certain Regulatory Actions. Except as described in the
Private Placement Memorandum, or as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the Company has
not had any product or manufacturing site (whether Company-owned or that of a
contract manufacturer for Company product candidates) subject to a governmental
authority (including, without limitation, the FDA) shutdown or import or export
prohibition, nor received any FDA Form 483 or other governmental authority
notice of inspectional observations, “warning letters,” or similar
correspondence or written notice from the FDA or other governmental authority
alleging or asserting material noncompliance with any applicable laws. To the
Company’s knowledge, neither the FDA nor any other governmental authority has
threatened such action.

 

2.25       No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Units to be integrated with prior offerings by the Company for
purposes of the Securities Act which would require the registration of any such
securities under the Securities Act.

 

2.26       No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising. The Company has offered the Units
for sale only to the Investors and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

 

2.27       Foreign Corrupt Practices. Neither the Company nor, to the knowledge
of the Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 



 9 

 

 

2.28       Acknowledgment Regarding Investors’ Purchase of Shares. The Company
acknowledges and agrees that to its knowledge each of the Investors is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated thereby. The Company
further acknowledges that no Investor is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Units. The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement and the other Transaction Documents has been based solely on
the independent evaluation of the transactions contemplated hereby by the
Company and its representatives.

 

2.29       Office of Foreign Assets Control. Neither the Company nor, to the
Company's knowledge, any director, officer, agent, employee or Affiliate of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”).

 

2.30       U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Investor’s request.

 

2.31       Bank Holding Company Act. The Company is not subject to the Bank
Holding Company Act of 1956, as amended (the “BHCA”) and to regulation by the
Board of Governors of the Federal Reserve System (the “Federal Reserve”). The
Company does not own or control, directly or indirectly, five percent (5%) or
more of the outstanding shares of any class of voting securities or twenty-five
percent or more of the total equity of a bank or any entity that is subject to
the BHCA and to regulation by the Federal Reserve. The Company does not exercise
a controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

 

2.32       Money Laundering. The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

2.33       Statistical and Market-Related Data. The statistical, demographic and
market-related data included in the Private Placement Memorandum, as of the date
or dates to which they speak, are based on or derived from sources that the
Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources.

 

2.34       Use of Proceeds. The Company has no plans to use the proceeds of the
Offering to (i) make a loan or any other payment to the Company’s officers,
managers or Affiliates, except in the ordinary course of business for services
performed (e.g., salary) or reimbursement of business expenses in accordance
with the Company’s policies and procedures or (ii) pay any personal expenses of
the Company’s officers, managers or Affiliates.

 



 10 

 

 

2.35       No Misstatement or Omission. The documents filed by the Company
pursuant the Securities Exchange Act of 1934, as amended, (the “Exchange Act”)
when they were filed with the SEC conformed in all material respects to the
requirements of the Exchange Act and were filed on a timely basis with the SEC
and none of such documents contained an untrue statement of a material fact or
omitted to state a material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading; any
further documents filed with the SEC, will conform in all material respects to
the requirements of the Exchange Act, and will not contain an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading

 

3       Representations and Warranties of the Investors. Each of the Investors,
severally and not jointly, hereby represents and warrants that:

 

3.1       Authorization. Investor (i) if a natural person, represents that
Investor has reached the age of 21 and has full power and authority to execute
and deliver this Agreement and all other Transaction Documents and to carry out
the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company or partnership, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Units and the Warrant
Shares, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other Transaction Documents and to carry out the provisions hereof and
thereof and to purchase and hold the Units and the Warrant Shares the execution
and delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom Investor is executing this Agreement, and such individual, partnership,
ward, trust, estate, corporation, or limited liability company or partnership,
or other entity has full right and power to perform pursuant to this Agreement
and make an investment in the Company, and represents that this Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Agreement will not violate or be in conflict with any
order, judgment, injunction, agreement or controlling document to which Investor
is a party or by which it is bound.

 

3.2       Purchase Entirely for Own Account. The Units and the Warrant Shares to
be purchased by the Investor will be acquired for investment for the Investor’s
own account and not with a view to the resale or distribution of any part
thereof, and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same. Such Investor does not
have any contract, undertaking, agreement, or arrangement with any person to
sell, transfer, or grant participation to any person with respect to any of the
Units or the Warrant Shares.

 

3.3       Disclosure of Information. The Investor acknowledges that it has
received all the information that it has requested relating to the Company and
the purchase of the Units and the Warrant Shares. The Investor further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the Offering of the Units
and the Warrant Shares. The Investor acknowledges receipt of the Company’s
Private Placement Memorandum. The foregoing, however, does not limit or modify
the representations and warranties of the Company in Section 2 of this Agreement
or the right of the Investor to rely thereon.

 



 11 

 

 

3.4       Investment Experience. Investor is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, and has such knowledge and experience in financial or business matters
that it is capable of evaluating the merits and risks of the investment in the
Units. Investor is able to bear the economic risk of an investment in the Units
and, at the present time, is able to afford a complete loss of such investment.

 

3.5       Accredited Investor. The Investor meets the requirements of at least
one of the suitability standards for an “accredited investor” within the meaning
of Rule 501 of Regulation D of the Securities and Exchange Commission (the
“SEC”) and as set forth on the Accredited Investor Certification.

 

3.6       Restricted Securities. Investor understands that the Units and the
Warrant Shares are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act, only in certain limited circumstances. In this connection,
the Investor represents that it is familiar with SEC Rule 144, as presently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act.

 

3.7       High Risk and Speculative Investment. Investor recognizes that the
purchase of the Units involves a high degree of risk including, but not limited
to, the risk factors set forth in the Private Placement Memorandum and the
following: (i) the Company requires funds in addition to the proceeds of the
Offering; (ii) an investment in the Company is highly speculative, and only
investors who can afford the loss of their entire investment should consider
investing in the Company and the Units; (iii) the Investor may not be able to
liquidate its investment; (iv) transferability of the Units and the Warrant
Shares is extremely limited; (v) the Company may issue additional securities in
the future which have rights and preferences that are senior to those of the
Common Stock; and (vi) that the Common Stock may not successfully become
actively traded. Investor has reviewed the Risk Factors which are set forth in
the Company’s SEC Filings.

 

3.8       General Solicitation. Investor is not purchasing the Units as a result
of any advertisement, article, notice, or other communication regarding the
Units published in any newspaper, magazine or similar media or broadcast over
television or radio or presented in any seminar or any other general
solicitation or general advertisement.

 

3.9       Fees. Other than the fees payable to the Placement Agent as described
in Section 7.7 below, no brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by the Transaction Documents. The Investors shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents except that the proceeds from purchase and sale of the
Units shall be used to pay the fee payable to the Placement Agent pursuant to
the terms of the Placement Agent Agreement.

 



 12 

 

 

3.10       Legends. It is understood that the certificates evidencing the shares
sold hereunder may bear the following legend, in addition to any other legends
required by applicable law:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF ANY STATE. THESE SHARES MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT AND APPLICABLE STATE SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE
REGISTRATION REQUIREMENTS OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE
SECURITIES MAY REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE
COMPLIES WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. THIS
CERTIFICATE (OR AN AFFIDAVIT OF LOST CERTIFICATE ACCEPTABLE TO THE ISSUER) MUST
BE SURRENDERED TO THE ISSUER OR ITS TRANSFER AGENT AS A CONDITION PRECEDENT TO
THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF ANY INTEREST IN THE SECURITIES
REPRESENTED HEREBY.”

 

3.11       For ERISA plans only. The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. Investor fiduciary or Plan
(i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company or any of its Affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, Investor fiduciary
or Plan has not relied primarily on any advice or recommendation of the Company
or any of its Affiliates.

 

3.12       OFAC. Investor should check the Office of Foreign Assets Control
(“OFAC”) website at http://www.treas.gov/ofac before making the following
representations.

 

(a)       Investor represents that the amounts invested by it in the Company in
the Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
http://www.treas.gov/ofac. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists;

 



 13 

 

 

(b)       To the best of Investor’s knowledge, none of: (i) Investor; (ii) any
person controlling or controlled by Investor; (iii) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(iv) any person for whom Investor is acting as agent or nominee in connection
with this investment is a country, territory, individual or entity named on an
OFAC list, or a person or entity prohibited under the OFAC Programs. Please be
advised that the Company may not accept any amounts from a prospective investor
if such prospective investor cannot make the representation set forth in the
preceding paragraph. Investor agrees to promptly notify the Company and the
Placement Agent should Investor become aware of any change in the information
set forth in these representations. Investor understands and acknowledges that,
by law, the Company may be obligated to “freeze the account” of Investor, either
by prohibiting additional subscriptions from Investor, declining any redemption
requests and/or segregating the assets in the account in compliance with
governmental regulations, and the Placement Agent may also be required to report
such action and to disclose Investor’s identity to OFAC. Investor further
acknowledges that the Company may, by written notice to Investor, suspend the
redemption rights, if any, of Investor if the Company reasonably deems it
necessary to do so to comply with anti-money laundering regulations applicable
to the Company and the Placement Agent or any of the Company’s other service
providers. These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

(c)       To the best of Investor’s knowledge, none of: (i) Investor; (ii) any
person controlling or controlled by Investor; (iii) if Investor is a
privately-held entity, any person having a beneficial interest in Investor; or
(iv) any person for whom Investor is acting as agent or nominee in connection
with this investment is a senior foreign political figure, or any immediate
family member or close associate of a senior foreign political figure, as such
terms are defined in the footnotes below.

 

(d)       If Investor is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if Investor receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, Investor
represents and warrants to the Company that: (i) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (ii) the Foreign Bank
maintains operating records related to its banking activities; (iii) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (iv) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

3.13       Investment Representations, Warranties and Covenants by Non-United
States Persons. Each Investor who is a Non-U.S. person (as that term is defined
in Section 3.13(c)) hereby represents and warrants to the Company as follows:

 

(a)       This Agreement is made by the Company with the Investor, who is a
Non-U.S. person, in reliance upon such Non-U.S. person’s representations,
warranties and covenants made in this Section 3.13.

 



 14 

 

 

(b)       Such Non-U.S. person has been advised and acknowledges that:

 

(i)       the Units and the Warrant Shares have not been, and when issued, will
not be registered under the Securities Act, the securities laws of any state of
the United States or the securities laws of any other country;

 

(ii)       in issuing and selling the Units to such Non-U.S. person pursuant
hereto, the Company is relying upon the “safe harbor” provided by Regulation S
and/or on Section 4(2) under the Securities Act;

 

(iii)       it is a condition to the availability of the Regulation S “safe
harbor” that the Units and the Warrant Shares not be offered or sold in the
United States or to a U.S. person until the expiration of a one-year
“distribution compliance period” (or a six-month “distribution compliance
period,” if the issuer is a “reporting issuer,” as defined in Regulation S)
following the Closing Date; and

 

(iv)       notwithstanding the foregoing, prior to the expiration of the
one-year “distribution compliance period” (or six-month “distribution compliance
period,” if the issuer is a “reporting issuer,” as defined in Regulation S)
after the Closing (the “Restricted Period”), the Units and the Warrant Shares
may be offered and sold by the holder thereof only if such offer and sale is
made in compliance with the terms of this Agreement and either: (A) if the offer
or sale is within the United States or to or for the account of a U.S. person
(as such terms are defined in Regulation S), the securities are offered and sold
pursuant to an effective registration statement or pursuant to Rule 144 under
the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to other than a U.S. person.

 

(c)       As used herein, the term “United States” means the United States of
America, its territories and possessions, any State of the United States, and
the District of Columbia, and the term “U.S. person” (as defined in Regulation
S) means:

 

(i)       a natural person resident in the United States;

 

(ii)       any partnership or corporation organized or incorporated under the
laws of the United States;

 

(iii)       any estate of which any executor or administrator is a U.S. person;

 

(iv)       any trust of which any trustee is a U.S. person;

 

(v)       any agency or branch of a foreign entity located in the United States;

 

(vi)       any nondiscretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

 



 15 

 

 

(vii)       any discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated and (if an
individual) resident in the United States; and

 

(viii)       a corporation or partnership organized under the laws of any
foreign jurisdiction and formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act, unless it is
organized or incorporated, and owned, by accredited investors (as defined in
Rule 501(a) under the Securities Act) who are not natural persons, estates or
trusts.

 

As used herein, the term “Non-U.S. person” means any person who is not a U.S.
person or is deemed not to be a U.S. person under Rule 902(k)(2) of the
Securities Act.

(d)       Such Non-U.S. person agrees that with respect to the Units and the
Warrant Shares, until the expiration of the Restricted Period:

 

(i)       such Non-U.S. person, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Units and the
Warrant Shares, or any beneficial interest therein in the United States or to or
for the account of a U.S. person; and

 

(ii)       notwithstanding the foregoing, the Units and the Warrant Shares may
be offered and sold by the holder thereof only if such offer and sale is made in
compliance with the terms of this Agreement and either: (A) if the offer or sale
is within the United States or to or for the account of a U.S. person (as such
terms are defined in Regulation S), the securities are offered and sold pursuant
to an effective registration statement or pursuant to Rule 144 under the
Securities Act or pursuant to an exemption from the registration requirements of
the Securities Act; or (B) the offer and sale is outside the United States and
to other than a U.S. person; and

 

(iii)       such Non-U.S. person shall not engage in hedging transactions with
regard to the Units and the Warrant Shares unless in compliance with the
Securities Act.

 

The foregoing restrictions are binding upon subsequent transferees of the Units
and the Warrant Shares, except for transferees pursuant to an effective
registration statement. Such Non-U.S. person agrees that after the Restricted
Period, the Units and the Warrant Shares may be offered or sold within the
United States or to or for the account of a U.S. person only pursuant to
applicable securities laws.

 

(e)       Non-U.S. person has not engaged, nor is it aware that any party has
engaged, and such Non-U.S. person will not engage or cause any third party to
engage, in any directed selling efforts (as such term is defined in Regulation
S) in the United States with respect to the Units and the Warrant Shares.

 

(f)       Such Non-U.S. person: (i) is domiciled and has its principal place of
business outside the United States; (ii) certifies it is not a U.S. person and
is not acquiring the Units and the Warrant Shares for the account or benefit of
any U.S. person; and (iii) at the time of the Closing Date, the Non-U.S. person
or persons acting on Non-U.S. person’s behalf in connection therewith will be
located outside the United States.

 



 16 

 

 

(g)       At the time of offering to such Non-U.S. person and communication of
such Non-U.S. person’s order to purchase the Units and the Warrant Shares and at
the time of such Non-U.S. Person’s execution of this Agreement, the Non-U.S.
person or persons acting on Non-U.S. person’s behalf in connection therewith
were located outside the United States.

 

(h)       Such Non-U.S. person is not a “distributor” (as defined in Regulation
S) or a “dealer” (as defined in the Securities Act).

 

(i)       Such Non-U.S. person acknowledges that the Company shall make a
notation in its stock books regarding the restrictions on transfer set forth in
this 3.13 and shall transfer such shares on the books of the Company only to the
extent consistent therewith.

 

In particular, such Non-U.S. person acknowledges that the Company shall refuse
to register any transfer of the Units and the Warrant Shares not made in
accordance with the provisions of Regulation S, pursuant to registration under
the Securities Act or pursuant to an available exemption from registration.

 

(j)       Such Investor understands and agrees that each certificate held by
such Non-U.S. person representing the Units and the Warrant Shares, or any other
securities issued in respect of the Units and the Warrant Shares upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event,
shall bear the following legend (in addition to any legend required by this
Agreement or under applicable state securities laws):

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT, PURSUANT TO
REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES REPRESENTED HEREBY MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE
MUST BE SURRENDERED TO THE COMPANY OR ITS TRANSFER AGENT AS A CONDITION
PRECEDENT TO THE SALE, PLEDGE, HYPOTHECATION OR ANY OTHER TRANSFER OF ANY
INTEREST IN ANY OF THE SHARES REPRESENTED BY THIS CERTIFICATE.

 



 17 

 

 

3.14       Representations by Non-United States persons. If an Investor is not a
United States person, the Investor hereby represents that the Investor is
satisfied as to the full observance of the laws of the Investor’s jurisdiction
in connection with any invitation to subscribe for the Units and the Warrant
Shares or any use of the Transaction Documents, including (i) the legal
requirements within the Investor’s jurisdiction for the purchase of the Units
and the Warrant Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of such
securities. The Investor’s subscription and payment for, and the Investor’s
continued beneficial ownership of, the Units and the Warrant Shares will not
violate any applicable securities or other laws of the Investor’s jurisdiction.

 

4       Conditions of the Investors’ Obligations at Closing. The obligations of
the Investors under subsection 1.2 of this Agreement are subject to the
fulfillment on or before each Closing of each of the following conditions:

 

4.1       Representations and Warranties. The representations and warranties of
the Company contained in Section 2 hereof shall be true on and as of the date of
such Closing.

 

4.2       Performance. The Company shall have performed and complied with all
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing.

 

4.3       Suspension of Offering. No order suspending or enjoining the Offering
or sale of the Units has been issued, and no proceedings for that purpose or a
similar purpose have been initiated or are pending, or, to the best of the
Company’s knowledge, are contemplated or threatened.

 

4.4       No Material Adverse Effect. There shall have been no Material Adverse
Effect with respect to the Company since the date hereof.

 

4.5       Compliance Certificate. The President or Chief Executive Officer of
the Company shall deliver to the Placement Agent on behalf of the Investors, at
the Closing, a certificate, dated as of the Initial Closing certifying that the
conditions specified in Sections 4.1, 4.2, 4.3 and 4.4 have been fulfilled.

 

4.6       Opinion of Counsel. The Investors and the Placement Agent shall have
received from Wyrick an opinion containing certain opinions to be substantially
as set forth in Exhibit C, dated as of the date of such Closing, in a form
reasonably acceptable to the Placement Agent and counsel to the Placement Agent.

 

4.7       Offering Amount. With respect to the Initial Closing only, the
aggregate amount to be paid for Shares purchased hereunder at such Closing shall
be no less than the Minimum Amount.

 

5       Conditions of the Company’s Obligations at Closing. The obligations of
the Company to the Investors under this Agreement are subject to the fulfillment
on or before each Closing of each of the following conditions by the Investors:

 

5.1       Representations and Warranties. The representations and warranties of
the Investors contained in Section 3 shall be true on and as of such Closing
with the same effect as though such representations and warranties had been made
on and as of such Closing. All covenants, agreements and conditions contained in
this Agreement to be performed by such Investor on or prior to the date of such
Closing shall have been performed or complied with in all material respects.

 



 18 

 

 

5.2       Suspension of Offering. No order suspending or enjoining the Offering
or sale of the Units has been issued, and no proceedings for that purpose or a
similar purpose have been initiated or are pending, or, to the best of the
Company’s knowledge, are contemplated or threatened. There shall not be in
effect any law, rule or regulation prohibiting or restricting the sale of the
Units or requiring any consent or approval of any person, which shall not have
been obtained, to issue the Units (except as otherwise provided in this
Agreement).

 

5.3       Payment of Purchase Price. The Investors shall have delivered the
purchase price specified in Section 1.2.

 

6       Covenant Regarding Certificates for Shares. No later than thirty (30)
days after each Closing, the Company shall deliver the certificates representing
the shares of Common Stock purchased by the Investors in such Closing, as
specified in Section 1.

 

7       Miscellaneous.

 

7.1       Survival of Warranties. All of the representations and warranties made
herein shall survive the execution and delivery of this Agreement for a period
of one year. The Investors are entitled to rely, and the parties hereby
acknowledge that the Investors have so relied, upon the truth, accuracy and
completeness of each of the representations and warranties of the Company
contained herein, irrespective of any independent investigation made by
Investors. The Company is entitled to rely, and the parties hereby acknowledge
that the Company has so relied, upon the truth, accuracy and completeness of
each of the representations and warranties of the Investors contained herein,
irrespective of any independent investigation made by the Company.

 

7.2       Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the respective successors and assigns of the parties (including transferees
of any of the Common Stock or Warrant Shares sold hereunder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

7.3       Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware as applied to agreements among Delaware
residents entered into and to be performed entirely within Delaware.

 

7.4       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile or by e-mail delivery of a “.pdf” format data file,
either of which shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) this Agreement with
the same force and effect as if such facsimile or “.pdf” signature page were an
original thereof.

 



 19 

 

 

7.5       Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.6       Notices. Unless otherwise provided, any notice, authorization, request
or demand required or permitted to be given under this Agreement shall be given
in writing and shall be deemed effectively given upon personal delivery to the
party to be notified or three (3) days following deposit with the United States
Post Office, by registered or certified mail, postage prepaid, or two days after
it is sent by an overnight delivery service, or when sent by facsimile with
machine confirmation of delivery addressed as follows:

 

If to the Investors to:

 

The addresses sent forth on the signature pages attached.

 

If to Company, to:

 

Mustang Bio, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Chief Executive Officer

 

With a copy to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607-7506

Facsimile: (919) 781-4865

Attn: W. David Mannheim, Esq.

 

Any party may change its address for such communications by giving notice
thereof to the other parties in conformity with this Section.

 

7.7       Compensation of Placement Agent. Each Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
of its services as Placement Agent in respect of the transactions contemplated
hereby, (i) selling commissions aggregating 10% of the Purchase Price of the
Units to “accredited investors” as that term is defined within the meaning of
Rule 501 under the Securities Act introduced to the Company by the Placement
Agent (“Qualified Investors”) (excluding the purchase price paid upon exercise
of the Warrants), (ii) reimbursement for reasonable and documented expenses
incurred by the Placement Agent, not to exceed $20,000, (iii) reasonable and
documented expenses of the Placement Agent’s transaction counsel, up to a
maximum of $60,000 (iv) escrow fees payable to the escrow agent of up to $4,000,
except to the extent the Escrow Agent requires additional fees for additional
Closings, and (v) a warrant to purchase shares of Common Stock equal to 10% of
the number of Units sold in this offering to Qualified Investors, at an exercise
price of $8.50 per share of Common Stock.

 

7.8       Transaction Expenses; Enforcement of Transaction Documents. The
Company and each Investor shall pay their respective costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement. If any action at law or in equity is necessary to enforce or
interpret the terms of the Transaction Documents, the prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.

 



 20 

 

 

7.9       Amendments and Waivers. Except as set forth in Section 1.3(b), this
Agreement may be amended or terminated and the observance of any term of this
Agreement may be waived with respect to all parties to this Agreement (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Requisite
Holders (as defined below). Notwithstanding the foregoing, this Agreement may
not be amended or terminated and the observance of any term hereunder may not be
waived with respect to any Investor without the written consent of such Investor
unless such amendment, termination or waiver applies to all Investors in the
same fashion. The Company shall give prompt written notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination or waiver. Any amendment, termination
or waiver effected in accordance with this Section 7.9 shall be binding on all
parties hereto, even if they do not execute such consent. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Shares purchased under this Agreement at the time outstanding each future
holder of all such Shares, and the Company. For purposes hereof, “Requisite
Holder(s)” shall mean Investors representing a majority of the Units purchased
by the Investors pursuant to this Agreement.

 

7.10       Adjustment for Stock Split. All references to the number of shares of
Common Stock and Warrant Shares and the purchase price of the Units in this
Agreement shall be adjusted to reflect any stock split, stock dividend or other
change in the Common Stock of the Company which may be made after the date of
this Agreement.

 

7.11       Severability. If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

7.12       Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

 



 21 

 

 

7.13       Independent Nature of Investors. The obligations of each Investor
under this Agreement or other transaction document are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
this Agreement or any other transaction document. Each Investor shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder. The decision of each Investor to purchase Units pursuant to
this Agreement has been made by such Investor independently of any other
Investor and independently of any information, materials, statements or opinions
as to the business, affairs, operations, assets, properties, liabilities,
results of operations, condition (financial or otherwise) or prospects of the
Company which may have been made or given by any other Investor or by any agent
or employee of any other Investor, and no Investor or any of its agents or
employees shall have any liability to any other Investor (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any other transaction document, and no
action taken by any Investor pursuant hereto or thereto, shall be deemed to
constitute the Investors as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Except as otherwise provided in
this Agreement or any other transaction document, each Investor shall be
entitled to independently protect and enforce its rights arising out of this
Agreement or out of the other transaction documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. Each Investor represents and warrants that it has
been represented by its own separate legal counsel in connection with the
transactions contemplated hereby and acknowledges and understands that Wyrick
has served as counsel to the Company only, and the Investors cannot rely upon
Wyrick in any manner with regard to their decision to participate in the
transactions contemplated hereby. Each Investor also acknowledges and
understands that Duane Morris LLP has served as counsel to the Placement Agent
only and the Investors cannot rely upon Duane Morris LLP in any manner with
regard to their decision to participate in the transactions contemplated hereby.

 

[Signature page follows.]

 

 22 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Company:

 

Mustang Bio, Inc.

a Delaware corporation

 

  

By:       Name: Michael Weiss     Title: President and CEO  

 

 

Investors:

 

[TO SIGN AND COMPLETE OMNIBUS SIGNATURE PAGE ANNEXED HERETO]

  

 

 

 



APPENDIX A

 

Additional Definitions

 

For purposes of this Agreement, the following additional capitalized terms shall
have the respective definitions set forth below:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Transaction Documents” means this Agreement, the Placement Agent Agreement by
and between the Company and the Placement Agent dated as of August 3, 2016, and
the warrant to purchase shares of Common Stock to be issued to the Placement
Agent in connection with each Closing, together with all exhibits and schedules
thereto and hereto.

 

 

 

* * * *

 



 



 

 

 

 

